Citation Nr: 1624081	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  12-05 843	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error in a September 13, 2011 Board decision which denied entitlement to an increased rating for right and left ankle degenerative joint disease (DJD) on an extraschedular basis.

(The issues of entitlement to an increased rating for right and left ankle DJD on an extraschedular basis and entitlement to special monthly compensation (SMC) are addressed in a separate Board decision).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The moving party (the Veteran) served on active duty from April 1969 to April 1971.

This matter comes before the Board from a January 2012 motion by the Veteran requesting revision of a Board decision dated September 13, 2011, which denied an increased rating for DJD of the right and left ankles on an extraschedular basis under the provisions of 38 C.F.R. § 3.321(b)(1).  

For purposes of clarity, a brief recitation of pertinent portions of the factual and procedural history of this claim follows.

In a June 1972 rating decision, RO granted service connection and assigned a 10 percent rating for a bilateral ankle disability.  In July 1991, the RO increased the rating to 20 percent disabling.  In August 1996, the RO assigned separate 20 percent ratings for each ankle.  

In September 2006, the Board denied the Veteran's request for an increased rating for the bilateral ankle disabilities.  He appealed, and in a December 2007 Order, the Court granted a Joint Motion in which the parties agreed that it was necessary for the Board to obtain a medical opinion addressing unemployability due to service-connected bilateral ankle disabilities.

In August 2010, the Board denied the Veteran's request for an increased schedular rating for the ankle disability, and the Board ordered referral of the Veteran's claim to an appropriate VA official to determine whether he should be assigned an extraschedular disability rating for the bilateral ankle disabilities.  VA obtained a memorandum on whether the Veteran was entitled to an extraschedular disability rating for his ankle disability for any time period from the Director of Compensation and Pension Service (Director).

In September 2011, the Board denied the Veteran's request for an increased rating for the bilateral ankle disability on an extraschedular basis.  As noted above, the Veteran requested a revision of the Board decision in a January 2012 motion.  Thereafter, in a May 2014 decision, the Board concluded that the September 2011 Board decision did not contain CUE.  The Veteran appealed, and in an October 2015 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the May 2015 Board decision for further proceedings consistent with the Memorandum Decision as the Court agreed with the Secretary's Concession "that the 2011 Board failed to adequately consider all of the evidence that his ankle condition affected his ability to work." 

Finally, the Board recognizes the Court's comments on some additional matters addressed by the Court, in the October 2015 Memorandum Decision, regarding secondary service connection, an earlier effective date for a total rating by reason of individual unemployability (TDIU), and entitlement to special monthly compensation (SMC).  Initially, the Board points out that the Veteran is free to raise any claim related to secondary service connection.  The Board notes that in the Memorandum Decision the Court pointed out the issue of entitlement to SMC as addressed in the body of an August 2010 Board decision.  Given the scope of the motion before the Board, the issue of entitlement to SMC is addressed in a separate Board decision.  Lastly, the Court indicated that we should review the matter of an earlier effective date for the award of a TDIU to include being based on the ankle disability alone.  Therefore, the matter of an earlier effective is referred to the AOJ for any indicated action or status updates to the Veteran. 


FINDINGS OF FACT

The correct facts were not before the Board at the time of the September 13, 2011 Board decision; but for such error, entitlement to an increased rating for right and left ankle degenerative joint disease (DJD) on an extraschedular basis would have been granted.




CONCLUSION OF LAW

The September 13, 2011, Board decision that denied entitlement to an increased rating for right and left ankle DJD on an extraschedular basis was clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Law and Regulations

The law provides that Board decisions are subject to revision on the grounds of clear and unmistakable error and must be reversed or revised if evidence establishes such error. 38 U.S.C.A. § 7111(a). Exceptions are those Board decisions that have been appealed to the Court and decisions on issues that have subsequently been decided by the Court; these are not subject to revision on the basis of CUE. 38 C.F.R. § 20.1400.

Motions for revision of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Rules of Practice of the Board at 38 C.F.R. Part 20 (2015).  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a).  Review for CUE in a prior Board decision must be based on the record and law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  See also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The following are examples of situations that are not CUE: (1) a new medical diagnosis that corrects an earlier diagnosis considered in the Board's decision; (2) the Secretary's failure to fulfill the duty to assist: and (3) a disagreement as to how the facts were weighed or evaluated. 38 C.F.R. § 20.1403(d). CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403(e).

The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE. 38 C.F.R. § 20.1411(a) 

II.  Analysis

The Veteran has contended that the Board erred in its consideration of the effect of his ankle condition on his ability to work and failed to consider other conditions that he alleged were related to his ankle disability.  As noted in the September 13, 2011 decision, the Board acknowledges that, in August 2004, the Veteran was awarded a total rating by reason of individual unemployability (TDIU) as a result of service-connected disabilities, effective May 1, 2002.

In his motion, the Veteran asserted that he had been unemployed as a result of his ankle disabilities from 1994 to the present day.  The Veteran alleged that the Board failed to consider that his ankle disabilities led to other conditions, which affected his employability, and that the Board failed to consider all of the evidence relating to the extent of his ankle disability and its effect on his ability to work.  The Veteran cited to a July 1996 medical treatment record from Dr. J. Heckman, VA Chief of Orthopedics, indicating the Veteran was unable to work as an aircraft mechanic because he could not do any work requiring standing, walking, climbing, stooping, squatting, or lifting weights greater than 10 pounds.  

The Veteran additionally referred to April 2000 VA vocational rehabilitation records indicating his disabling condition "precludes success in training and/or employment" and statements submitted in August 2005 from friends and family who assisted him with his activities of daily living and attested to his inability to work.  

Finally, he cited to private treatment records from Dr. H.J. Robinson, which included a statement dated in September 2000 attesting to the Veteran's "severe chronic pain" and inability to "sustain any type of work," and a May 2010 letter stating that he "is not able to perform any job in which he will need to sit, stand, or walk due to constant continuous pain and gait instability.  

The Veteran contended that the Board failed to consider the effects of his back, face, or knee symptoms in determining whether an extra-schedular evaluation was warranted as a basis for revision based on CUE.  A review of the record shows that the Veteran has not been granted service connection for any condition related to the back, face, or knee.  Therefore, the Veteran's assertion that those conditions should be considered in the assessment of his ankle disabilities fails.

However, the Veteran also alleged that the Board failed to consider all of the evidence relating to his ankle disability and the effect on his ability to work. 

As noted in the introduction, the Court vacated the Board's May 2014 determination that CUE did not exist in the September 13, 2011 Board decision.  Specifically, the Court noted that the Board essentially adopted the Director's statement as its statement of reasons or basis with minimal original factual determination, and the Court noted the Secretary's concession regarding factual error within the September 2011 Board decision.

In November 2010, the issues of entitlement to an extraschedular evaluation for the right and left ankle disabilities were referred to the Director, for an opinion as to whether extraschedular evaluations were warranted.  In the September 13, 2011 decision, the Board did not address the November 2008 VA examination findings, but instead relied on the Director's characterization of the November 2008 VA examiner's findings.  The Court noted the Secretary conceded that, in September 2011, the Board did not thoroughly consider the November 2008 examination report.  In accepting the Secretary's concession of error, the Court pointed out the Board's failure to discuss a notation in the November 2008 examination report suggesting that, even though the Veteran was physically capable of sedentary work, the medication he took to mitigate his ankle pain was so strong that it would be difficult for him to perform any workplace activities.  

Although the Secretary conceded an error in the Board's 2011 decision, the question before the Board is whether the error of fact or law that the Secretary identified "manifestly changes the outcome" of the Veteran's case.  Russell, 3 Vet. App. at 314. 

Here the Board notes that in the September 13, 2011 decision, the Board did not discuss the November 2008 VA examination report, and instead, relied upon the Director's opinion and characterization of the November 2008 VA examiner's opinion.  In that regard, the Director stated:

The examiner stated that the bilateral ankle condition limited the Veteran in the type of work that he could perform.  The examiner further stated that the Veteran may be able to perform jobs where he could sit.

However, a full reading of the November 2008 VA examiner's opinion reflected that the Director's characterization of the examination contained an omission.  In that regard, the examiner in the November 2008 VA examination report stated:

He was an aircraft mechanic and a laborer and those type of activities he would not be able to do.  He may be able to do certain jobs behind a counter, where is able to sit but it appears that he has been on Vicodin now since 2003 and it would be hard to take him off the medication I believe at this time, which would impact his employability.  

The Board notes that neither the Board in the 2011 decision, nor the Director appear to have considered the entirety of the November 2008 VA examination report with respect to how the Veteran's use of pain medication for the ankle disabilities could affect his ability to be employed in a sedentary position.  

Furthermore, the Board notes that in the December 2007 joint motion that the Court granted, the parties agreed that the record revealed that the Veteran:

Cannot walk without a walker, and . . . he uses a wheelchair to get around as a result of his ankle conditions . . . He Has been found to be disqualified from his job as an aircraft mechanic as well as any work that required standing, walking, climbing or lifting anything over 10 [pounds], and was rejected for VA vocational rehabilitation because his ankles precluded success in training and/or employment. 

In the October 2015 Memorandum Decision, the Court noted that when parties reach agreements in joint motions that are approved by the Court, those agreements control subsequent adjudication of the claimant's case.  Carter v. Shinseki, 26 Vet.App. 534, 543 (2014); Stegall v. West, 11 Vet.App. 268, 271 (1998).

After a review of the evidence of record in September 2011, the Board finds that the September 13, 2011 Board decision that denied entitlement to an increased rating for right and left ankle DJD on an extraschedular basis contains clear and unmistakable error.  See 38 C.F.R. § 20.1403.  The Board finds that in September 2011, the Board failed to consider relevant evidence before it, specifically in its adoption of the Director's characterization of the November 2008 examination report.  Although the Director appeared to have summarized the November 2008 VA examination report, he either overlooked or ignored the portion of the report that addressed the effects of the Veteran's pain medication on sedentary employment.  Without considering that fact and without additional comment, the September 2011 Board adopted the Director's position in total and denied entitlement to an extraschedular evaluation for the Veteran's bilateral ankle disability.  The Board acknowledges that under different circumstances it may be plausible to conclude that the September 2011 Board considered the totality of the November 2008 VA examination report despite not identifying all of the relevant facts in its decision, but in this case, the Board had referred the issue for extraschedular consideration and to do so, the Board necessarily concluded that the schedular rating was not adequate to evaluate the Veteran's bilateral ankle disability.  The reasons and bases in the September 2011 Board decision, however, fail to address this contradiction of referring the claim for extraschedular consideration and adopting the Director's opinion with no additional comment.  In particular, the Board finds there was a pertinent omission from the Director's characterization of the November 2008 examination report and such an omission manifestly changes the outcome of the case.  Therefore, the Board concludes that the Director and September 2011 Board omitted from consideration certain aspects of the November 2008 VA examination that were relevant to the Veteran's claim.  

Even if, however, the September 2011 Board did consider the facts as contained in the November 2008 VA examination, to include the notation regarding the Veteran's medication use, the only way the Board could have denied the claim for an extraschedular rating subsequent to referring it for extraschedular consideration must be based on some independent analysis.

Having found that the Board committed a clear and unmistakable error, the Board finds that the outcome of the September 2011 Board decision would have been manifestly different were it not for that error.  Had the Board considered the totality of the November 2008 VA examination report, it could not have reached a conclusion that extraschedular consideration for the ankle disabilities was warranted.







	(CONTINUED ON NEXT PAGE)


ORDER

The motion to revise or reverse the September 13, 2011 decision of the Board, to the extent it failed to grant entitlement to an increased rating for right and left ankle DJD on an extraschedular basis, is granted.



____________________________________________
	Thomas H. O'Shay
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



